Case: 20-61131     Document: 00516349589         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    June 8, 2022
                                  No. 20-61131
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Issis Yaselin Hernandez-Arguijo,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A096 175 814


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Issis Yaselin Hernandez-Arguijo, a native and citizen of Honduras,
   petitions for review of the order by the Board of Immigration Appeals (BIA)
   upholding the immigration judge’s denial of her motion to reopen. We lack
   jurisdiction to consider Hernandez-Arguijo’s challenge to the discretionary


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61131     Document: 00516349589           Page: 2   Date Filed: 06/08/2022




                                    No. 20-61131


   decision not to reopen her proceedings sua sponte. See Mejia v. Whitaker, 913
   F.3d 482, 490 (5th Cir. 2019).
          Jurisdiction exists to review her arguments to the extent she contends
   that she was denied due process because the immigration judge disregarded
   her claims and did not act as a neutral arbiter. See id. However, her due
   process arguments are unavailing and not cognizable because “no liberty
   interest exists in a motion to reopen.” Id.
          Hernandez-Arguijo’s petition is DISMISSED in part for lack of
   jurisdiction and DENIED in part.




                                         2